DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application to Chang (2019/0377139US).
In terms of claim 1, Chang teaches a latch structure (Figure 3: 18), disposed in an optical receptacle (Figure 3: 14), comprising: a supporting element (Figure 3: front face of 234), configured for combining with a first assembly structure (Figure 3: 16 and 12) integrally formed with the optical receptacle (Figure 3: 12 and 16 and 18 are combine and are both fitted within 14; further wherein element wherein 16/12 are latched onto element 14c1 to 12a1 which is an open window of the receptacle 14 as shown in Figure 8); and a first clip structure (Figure 3: 230), formed on the supporting element (Figure 3: 230 form from the front face of 234), and configured for buckling with 5an optical connector (Figure 3: 230 buckles with 16 and 12), wherein during combination of the supporting element (front face of 234) and the optical receptacle (14), there is no interaction force between the optical receptacle (18) and the first clip structure (234 slides and have no force interaction between inner side wall of 14).
As for claim 2, Chang teaches the device of claim 1, wherein both ends of the supporting element (tip of corner of element 234 on the top or bottom) respectively have a second assembly structure (latching tip of 234), which is combined with the first assembly 10structure in the optical receptacle (Figure 10b: wherein both 18 and 16 are combined and housed within 14).
As for claim 3, Chang teaches the device of claim 1, wherein one end of the supporting element (front face of 234) has a second assembly structure (corners on top tip of 234) combined with a first assembly structure in the optical receptacle (Figure 10a: 18 which contains 234 is combined in rear side with 16 to be house within 14), and another end of the supporting element has a third assembly (corner on bottom tip of 234) structure combined with and a fourth assembly structure in the optical receptacle (Figure 10a: bottom notches 226 located on the bottom of 14).
As for claim 4, Chang teaches the device of claim 1, wherein a first coupling structure (coupling medium can be optical or electrical [0030]) is disposed between the first clip (between 230) structures for electrically connecting with the optical connector (Figure 10a). 
As for claim 5, Chang teaches the device of claim 1, wherein the first clip structure has a first fastener and a second fastener (Figure 3: at location of 230), and a first coupling structure (electrical medium [0030]) is disposed between the first fastener and the second fastener for electrically connecting with the optical connector (Figure 10a). 
In terms of Claim 6, Chang teaches An optical receptacle (Figure 10a), comprising: a housing (20), having an accommodation space (Figure 10a: within 20), a first assembly structure (12 and 16) disposed in the accommodation space of the housing (Figure 10a: 12/16 within 14 within 20); and a latch structure (Figure 3), disposed in the accommodation space (components of Figure 3 are fitted within 20 as shown in Figure 10a), comprising: a supporting element (Figure 3: front face of 234), configured for combining with a first assembly structure (Figure 3: 16 and 12) integrally formed with the optical receptacle (Figure 3: 12 and 16 and 18 are combine and are both fitted within 14; further wherein element wherein 16/12 are latched onto element 12a1 by 14c1 which is an open window of the receptacle 14 as shown in Figure 8); and 25a first clip structure (18), formed on the supporting element (18 extending from 234), and configured for buckling with an optical connector (12), wherein during combination of the supporting element (234 of 18) and the first assembly structure (16), there is no interaction force between the housing and the first clip structure (Figure 3 and Figure 10a).
As for claim 7, Chang teaches the device of claim 6, wherein both ends of the supporting element (tip of corner of element 234 on the top or bottom) respectively have a second assembly structure (latching tip of 234), which is combined with a first assembly 10structure in the optical receptacle (Figure 10b: 234 of 18 is combine with 16 with 14).
As for claim 8, Chang teaches the device of claim 6, wherein one end of the supporting element (front face of 234) has a second assembly structure (corners on top tip of 234) combined with the first assembly structure in the optical receptacle (Figure 10a: 18 is combine with 16 within 14), and another end of the supporting element has a third assembly (corner on bottom tip of 234) structure combined with and a fourth assembly structure in the optical receptacle (Figure 10a: bottom notches 226 located on the bottom of 14).
As for claim 9, Chang teaches the device of claim 6, wherein a first coupling structure (coupling medium can be optical or electrical [0030]) is disposed between the first clip (between 230) structures for electrically connecting with the optical connector (Figure 10a). 

As for claim 10, Chang teaches the device of claim 6, wherein a first coupling structure (electrical medium [0030]) is disposed between the first clip structures, and a second coupling structures corresponding to the first coupling is disposed in the housing (See Figure 10a wherein the electrical coupling medium [0030] is coupled to corresponding connector with similar medium on the left compare to the right (Figure 10a).
 
As for claim 11, Chang teaches the device of claim 6, a first cover housing (14) which is combined with a first side of the housing (Figure 10a: 14 within 20), a lateral plate (top surface of 14) of the first cover housing (18) has a notch 15for dividing the lateral plate into a first sub-lateral plate and a second sub-lateral plate, which are not connected (Figure 10a: see gap between 226 and top surface of 14 and further 12a for both top and bottom surfaces).
As for claim 12, Chang teaches the device of claim 1, wherein at least one first positioning structure (220) is disposed on a side of a first opening of the housing (opening of 20), the first cover housing (top surface of 14) has at least one second positioning structure corresponding to the at least one first positioning 20structure (gap right after 226), and the each second positioning structure is combined with the corresponding first positioning structure when the first cover housing is combined with the housing (Figure 10a-c).
As for claim 13, Chang teaches the device of claim 1, comprising a second cover housing, which is combined with a second side of the housing (See Figure 10a wherein the left side a corresponding housing structure similar to 18).
As for claim 14, Chang teaches the device of claim 6, wherein the first clip structure has a first fastener and a second fastener (Figure 3: at location of 230), and a first coupling structure (electrical medium [0030]) is disposed between the first fastener and the second fastener for electrically connecting with the optical connector (Figure 10a). 
Response to Arguments
Applicant's arguments filed 6/26/2022 have been fully considered but they are not persuasive. In this instant the applicant has argued the newly amendment limitations “wherein a supporting element configured for combining with a first assembly structure integrally formed in the optical receptacle” is not taught by the prior art to Chang.
The examiner respectfully disagrees and considers the prior art to Chang still read on to the newly amended limitation. The examiner has re-interpret the limitation of “a first assembly” to corresponds to elements 12 and 16. As shown in Figures 3-10 wherein element 12 and 16 are combined with supporting element 18/234 which is then fitted into an optical receptacle 14. The latching of 12/16 to 14 via window 12a1 as shown in Figure 8 shows how the structure are integrally connected. The optical receptacle is further fitted into the housing as shown in Figure 10a and 10b. The applicant indicated element 51b is an example of where the first assembly is integrally formed with the receptacle as shown by the applicant drawing of 4b. Figure 4b sows a hook latching structure 51b being latching into a recessed area of the receptacle at 230b. The window of Chang 12a1 shown in Figure 8 shows a similar structure wherein latch hook 12a1 is secured to recess area 14c1.
Therefore, the newly amended limitations to Claims 1 and 6 are still rejectable over the previously cited prior art to Chang.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049. The examiner can normally be reached 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG Q TRAN/           Examiner, Art Unit 2874                                                                                                                                                                                             



/SUNG H PAK/           Primary Examiner, Art Unit 2874